Title: To John Adams from Eliphalet Fitch, 7 May 1790
From: Fitch, Eliphalet
To: Adams, John



Dear Sir
Kingston Jamaica May 7th: 1790—

The very polite attention I receive from you in Paris, and our further Acquaintance in London, might have induced you to think that I should have written to you, at a more early Opportunity; but your superior Knowledge of political Circumstances will, I hope, have suggested an Apology for this seeming neglect.
Altho’ I ever fulfilled that Allegiance, which the Protection of Government justly demands; yet I could not, without Censure, relieve my Countrymen in Distress here, nor write to any of them abroad.  By a very malignant Insinuation of General Campbell to the Ministry, in the year 1784, I had nearly lost the Office of Receiver General;—a measure which would have highly gratified my political Enemies, and severely mortified my private Friends.  The Term of my office will expire in Septemr, and I shall then set down as a private man, uninfluenced by any political motives.—I shall always wish to merit the Esteem of my Countrymen; and, in respect to Kindness and Affection, I hope, I have some Claim to their Regard.—
It is not probably that I shall very soon visit the States of America.—Having seen my aged Parent I shall hear of her Happiness with Pleasure; and will contribute to that desirable End, as much as may be in my Power.—The Concerns I hold in this Country require not only an Attention to my Constituents, who indulge me with a sole Power in their Affairs; but my own Property will be much improved by my personal Cure.  Being advanced to my Fiftieth year, my Experience has shewn me that the Pursuits of the World are of little Estimation; and has led me to consider, with Mr. Burke “What shadows We are! What shadows we pursue.” Yet for the Moment the Object, however illusive, is pleasïng; and I may probably spend the Evening of Life as agreably here as in any other Country.—Wherever I may reside I shall receive much Pleasure in hearing of your Welfare and that of your Family.—Be so kind as to accept the best Regards of Mrs. Fitch and myself to you and yours; and believe me with cordial Respect and Esteem, / Dear Sir, / Yr. Obliged & mo. Obedt. Servt.
Elipht. Fitch